DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 04/04/2022, Claims 1, 4 and 6 are amended. Claims 2, 3, 5 and 7 are cancelled. Claims 1, 4, 6 and 8 are pending. No new matter has been added. 

The Applicant amended claims to overcome rejections under 35 U.S.C. 112(b). Therefore, rejections are withdrawn. 


With respect to the amendment filed on 04/04/2022, see pages 5-6, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. The Applicant amended independent claim to include previously indicated subject matter as allowable of claim. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1, 4, 6 and 8 are allowed. 






Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1, 4, 6 and 8 are allowed. 
Independent Claim 1 recite the limitations of: A photography system where a positioning device that measures a current location of a moving body, an image pick-up device that photographs a target, and a control device that controls the image pick-up device are equipped in a-the moving body, wherein the control device causes the image pick-up device to take a plurality of images of the target by controlling the image pick-up device on the basis of an installation location of the target that has been set in advance, the current location of the moving body  measured by the positioning device, and a moving speed of the moving body, carries out an image recognition process on each of a-the plurality of images outputted from the image pick-up device, and selects an image from the plurality of images that shows the target and thereby is appropriate for examination, and the control device selects the image utilizing a learning model that has been generated in advance through deep learning by using an image where the distortion of the target is small, an image where the target is close to the center, an image where the target is not partially shown, and an image where the target is only slightly obstructed as correct training data in order to sample an image showing the target from among a plurality of images outputted from the image pick-up device.
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Fang et al. in 2.3 of Alternative Monitoring Method discloses many vision- based tracking methods are based on the assumption of using the images captured by cameras at fixed and known locations. This is convenient since many construction sites are equipped with surveillance camera systems. However, construction sites are usually very congested, which makes it impossible for static cameras to constantly maintain a clear line-of-sight to the objects to be tracked without the occlusions from structure elements, equipment, and materials present on the site. Recent development of Unmanned Aerial Vehicles (UAV) offers a low-cost alternative for construction monitoring applications such as bridge and road assessment, earthwork surveying, and safety inspection. Compared to fixed site cameras, the onboard camera on a UAV is more flexible in image capture angles and thus less prone to occlusions. It should be noticed that a major limitation of VAV-based monitoring is the limited time for a single flight (around 30 minutes) due to the battery life.  

However, Fang et al., even if combined, fail to teach or suggest positioning device that measures a current location of a moving body, an image pick-up device that photographs a target, and a control device that controls the image pick-up device are equipped in a-the moving body, wherein the control device causes the image pick-up device to take a plurality of images of the target by controlling the image pick-up device on the basis of an installation location of the target that has been set in advance, the current location of the moving body  measured by the positioning device, and a moving speed of the moving body, carries out an image recognition process on each of a-the plurality of images outputted from the image pick-up device, and selects an image from the plurality of images that shows the target and thereby is appropriate for examination, and the control device selects the image utilizing a learning model that has been generated in advance through deep learning by using an image where the distortion of the target is small, an image where the target is close to the center, an image where the target is not partially shown, and an image where the target is only slightly obstructed as correct training data in order to sample an image showing the target from among a plurality of images outputted from the image pick-up device, as required by claim 1. Indeed, these references are silent about any such selection of target image with less distortion, close to center and partially obscured with deep learning model. The remaining cited art of record does not cure this deficiency. Accordingly, claim 1 is  allowed.  Claims 4, 6 and 8 are allowed by their dependency on allowed claim 1. 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20220084169 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661